Citation Nr: 1012631	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-14 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bladder disorder, 
including as secondary to service-connected diabetes 
mellitus.  

2.  Entitlement to an initial rating, in excess of 20 
percent, for diabetes mellitus, Type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.  

This appeal arises from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The  issue of a total rating based on individual 
unemployability due to service connected disability has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, it is 
referred to the AOJ for appropriate action.  

The issue of service connection for a bladder disorder being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected diabetes mellitus, Type II, 
requires insulin and a restricted diet but no restriction of 
activities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus, Type II, have not been met.  38 U.S.C.A. 
§ 1155 (West 200); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

This appeal arises from the grant of service connection for 
diabetes mellitus and the assignment of an initial rating.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection 
claim has been more than substantiated-it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Id. at 491.  

The Veteran stated he was being followed at the Birmingham 
VA Medical Center for treatment of his diabetes mellitus.  
Those records have been obtained.  Given the nature of the 
criteria for an increased rating, a VA examination to 
determine whether those criteria are present is unnecessary.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Initial Rating for Diabetes Mellitus

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the level of the Veteran's disability during the 
appeal period is the primary concern.  Staged ratings are 
appropriate whenever the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Schedule for Rating Disabilities provides a 20 percent 
rating for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent rating for diabetes mellitus requires 
insulin, restricted diet and regulation of activities.  
Complications of diabetes are separately evaluated unless 
they are part of criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered 
part of the diabetic process under diagnostic code 7913.  
38 C.F.R. § 4.119, Diagnostic Code 7913 and Note (1) (2009).  

In an August 2004 rating decision the RO granted service 
connection for diabetes mellitus and assigned a single 
rating encompassing his diabetic peripheral neuropathy and 
retinopathy.  Subsequent rating decisions in March 2006, 
February and December 2007 and August 2009 separately 
granted service connection for the Veteran's complications 
of diabetes mellitus.  These include coronary artery 
disease, peripheral neuropathy of the upper and lower 
extremities, residuals of a stroke and retinopathy.  The 
Veteran also is receiving special monthly compensation for 
loss of use of a creative organ.  His combined disability 
evaluation is 80 percent.  The Veteran did not file a notice 
of disagreement with any of the ratings assigned for his 
complications of diabetes mellitus, and therefore, the only 
issue before the Board is the initial rating awarded under 
Diagnostic Code 7913.  

A review of the claims folder demonstrates insulin is 
required for control of the Veteran's diabetes mellitus.  He 
also has been instructed to follow a diet.  There is no 
evidence, however, that any physician or care provider has 
ordered him to regulate his activities.  VA records indicate 
Veteran's activities are limited due to his coronary artery 
disease and a recent stroke, but the regulation of 
activities has not been formally prescribed or recommended.   

A higher rating to 40 percent for diabetes mellitus requires 
regulation of activities, the evidence does not demonstrate 
the Veteran's diabetes mellitus requires regulation of his 
activities.  A higher initial rating is not warranted.  

As this is an initial rating the Board considered whether 
staged ratings should be assigned.  Clearly, in this 
instance his diabetes mellitus has increased in severity 
over the rating period.  The development of additional 
complications during the rating period and the notations in 
his VA records that his diabetes is poorly controlled are 
evidence of the increasing severity of the disorder.  
However, those increases are reflected in the assignments of 
separate compensable ratings for his complications of 
diabetes mellitus.  Consequently, staged ratings based on 
Diagnostic Code 7913 are not appropriate.  


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus is denied


REMAND

VA records include hypertonicity of the bladder in the 
Veteran's list of current problems.  The Veteran has been 
seen and treated for urinary incontinence since May 2008.  
His urinary incontinence has not been attributed to any 
particular disorder or pathology of the bladder.  

The Veteran contends his urinary incontinence represents a 
disorder of the bladder caused by his service connected 
diabetes mellitus.  Service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(a)(20009).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that the VA is obligated 
to give the veteran a medical examination to include a 
medical opinion as to whether his current disabilities are 
in any way related to those he may have experienced in 
service or to a service-connected disability.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The claim must be 
remanded to obtain a medical opinion as to the etiology of 
the Veteran's urinary incontinence.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all 
health care providers who have treated 
him since December 2009 for any bladder 
symptoms such as urinary incontinence, 
frequency or nocturia.  With any 
necessary authorization from the 
Veteran, VA should attempt to obtain 
copies of pertinent treatment records 
identified.  

2.  The veteran should be afforded a VA 
urology examination  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is asked to diagnose any 
disorder/s of the bladder.  For each 
disorder diagnosed the examiner is asked 
to answer the following question: Is it 
at least as likely as not (50 percent 
probability) any disorder of the bladder 
is causally related to a service-
connected disability, including diabetes 
mellitus, coronary artery disease, or 
residuals of a stroke.  

3.  If the benefit sought on appeal 
remains denied the Veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case and be given opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


